Title: From George Washington to Major General Alexander McDougall, 28 April 1779
From: Washington, George
To: McDougall, Alexander



Dear Sir,
Head Quarters Middle Brook 28th April 1779

I have duly received within these few days past your several favors of the 15th 17th and 24th instant.
In a letter of this date I have requested the interposition of Congress, that the cannon in the State of Massachusetts, the property of the Continent, may be pr[o]cured for the Posts on the North river.
I would imagine that my last orders to the officer commanding at Reading, which were peremptory, will bring forward all the Men of Genl Poors Brigade, left at or near that Post.
I leave the inclosed to Genl Putnam, open, for your perusal. It directs a junction of Genl Parsons Brigade with your force as soon as possible; to continue till further orders, and that the other Brigade should be in perfect readiness to move on the shortest notice to your assistance. You will be pleased to forward it by express after sealing.
The Artillery, baggage & Tents of Poors Brigade is to be retained. As to the quantity of Ammunition forty rounds of Cartriges will be sufficient for each man to Carry.
Your conjecture concerning the Enemy at New York is confirmed by my intelligence from different quarters. This generally agrees in nine regiments being under imbarking orders. advice is just received of a detachment of the Enemy said to be about 16 or 1700 strong, having made a landing in two divisions at Red bank and Middletown in monmouth county. That which landed at Red-bank attempted by a rapid March to get into the rear of a party of ours stationed in that part of the country but were disappointed. This body afterwards formed a junction with the other at Middle-town, where they were when my advice came away.
The objects of this incursion might have been the cutting off our detachment, forage, and plunder; It is probable however that it may be intended to establish a post in that part of the State for the purpose of drawing supplies from the neighbouring country; encouraging the disaffected, and obtaining recruits. Governor Franklin I am informed, is appointed Major General and commandant of all the new Levies—And it is said that he has nominated a number of Civil Officers for New Jersey. It is also given out that the Enemy mean to take a post at Amboy. One of my accounts speaks of a number of heavy Cannon lately embarked. I have given you my intelligence, as I had it, and must leave you to make your own comments.
But while the Enemy seem to be meditating something, we ought to be upon our guard, where we are most vulnerable; on this principle I have given you this information, and written the inclosed letter to Genl Putnam. I am Dr Sir With great regard Your Mo. Obet hum. Servt
Go: Washington
P.S. You will be pleased to dispatch the inclosed to Col. Hay with directions to have it sent forward by express to Albany.